              Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 1 of 16



DUANE MORRIS LLP
Thomas J. Kowalski
Deborah L. Lu, Ph.D.
Gregory P. Gulia
Vanessa C. Hew
Sarah Peyronnel
1540 Broadway
New York, New York 10036-4086
Telephone: (212) 692-1000
Facsimile: (212) 692-1020

Attorneys for Plaintiff
Cardiovascular Research Foundation

                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
CARDIOVASCULAR RESEARCH                                        :
FOUNDATION                                                     :
                                                               :
                                    Plaintiff,                 :   COMPLAINT
                  -against-                                    :   AND JURY DEMAND
                                                               :
THE MEDICAL COLLEGE OF                                         :
WISCONSIN, INC., AMERICAN SOCIETY                              :
FOR TRANSPLANTATION AND                                        :
CELLULAR THERAPY, and NATIONAL                                 :
MARROW DONOR PROGRAM d/b/a                                     :
THE CENTER FOR INTERNATIONAL                                   :
BLOOD AND MARROW TRANSPLANT                                    :
RESEARCH                                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

        Plaintiff, Cardiovascular Research Foundation (“Plaintiff”), by its undersigned attorneys,

Duane Morris LLP, for its Complaint against The Medical College of Wisconsin, Inc., American

Society for Transplantation and Cellular Therapy, and National Marrow Donor Program d/b/a

the Center for International Blood and Marrow Transplant Research (together, the “Defendants”)

alleges as follows:
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 2 of 16




                                    SUBSTANCE OF THE ACTION

       This is an action for federal trademark infringement and unfair competition under

Sections 32 and 43(a) of the Trademark Act of 1946 (the “Lanham Act”), 15 U.S.C. §§ 1114 and

1125(a), and for substantial and related claims of unfair competition, dilution, tarnishment, and

injury to business reputation under the state and common laws of the State of New York.

Plaintiff brings this action based on Defendants’ promotion, marketing, advertising, and offering

of medical education and research related services, including, but not limited to, medical

meetings, seminars, and conventions in connection with the name TCT (the “Infringing Mark”).

Defendants’ marketing, promotion, advertising and offering of medical education and research

related services under the Infringing Mark violate Plaintiff’s longstanding and extensive rights in

its TCT® trademark in connection with cardiovascular education and research related services,

including, but not limited to, medical meetings, seminars, and conventions. Defendants’ conduct

constitutes federal trademark infringement and unfair competition, as well as trademark

infringement, dilution, tarnishment, and injury to business reputation under the state and

common laws of the State of New York.

                                 JURISDICTION AND VENUE

       This Court has jurisdiction under Section 39 of the Lanham Act, 15 U.S.C. § 1121,

Sections 1338(a) and 1338(b) of the Judicial Code, 28 U.S.C. §§ 1338(a) and 1338(b), and under

principles of supplementary jurisdiction. Venue properly lies in this District under Sections

1391(b) and (c) of the Judicial Code, 28 U.S.C. §§ 1391(b) and 1391(c) because Defendants do

business in, have substantial contacts with, and/or may be found in the Southern District of New

York and a substantial portion of the events at issue have arisen and/or will arise in this District.




                                                  2
            Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 3 of 16




                                            PARTIES

       1.      Plaintiff, Cardiovascular Research Foundation, is a nonprofit corporation, duly

organized and existing under the laws of the District of Columbia, with offices located at 1700

Broadway, New York, New York 10019.

       2.      Upon information and belief, defendant The Medical College of Wisconsin, Inc.

(“MCW”) is a corporation, duly organized and existing under the laws of Wisconsin, with offices

located at 8701 Watertown Plank Road, Milwaukee, WI 53226.

       3.      Upon information and belief, defendant American Society for Transplantation and

Cellular Therapy (“ASTCT”) is a corporation, duly organized and existing under the laws of the

District of Columbia, with offices located at 330 North Wabash Avenue, Chicago, IL 60611.

       4.      Upon information and belief, defendant National Marrow Donor Program d/b/a

the Center for International Blood and Marrow Transplant Research (“CIBMTR”) is a

corporation, duly organized and existing under the laws of Colorado, with offices located at 500

N 5th Street, Minneapolis, MN 55401. Upon information and belief, the Center for International

Blood and Marrow Transplant Research is a research program of the National Marrow Donor

Program and is located at 9200 W. Wisconsin Avenue, Milwaukee, WI 53226.

                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

       A.      Plaintiff’s Intellectual Property

       5.      Plaintiff is a nonprofit research foundation that helps doctors improve survival

and quality of life for people suffering from heart and vascular disease. For more than 30 years,

Plaintiff has offered cardiovascular education and research related services.




                                                 3
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 4 of 16




       6.        Plaintiff has marketed, advertised, promoted, and/or provided services in

connection with cardiovascular education and research under the TCT trademark (the “TCT®

Mark”) continuously in the United States since at least as early as 1988.

       7.        Plaintiff is the owner of the following registrations for the TCT® Mark in the

United States.

                     U.S. Reg. No. /
Trademark                                                  Goods and/or Services
                       Reg. Date

TCT               2,514,247               Class 41: Educational services, namely, conducting
                                          conferences in the field of treatment and research of
                  December 4, 2001
                                          cardiovascular disease

                                          Class 42: Cardiovascular research services

TCTMD             4,603,921               Class 41: “Online educational services provided via the
                                          internet or intranet, namely, conferences in the field of
                  September 16, 2014
                                          cardiovascular research, online reference libraries of
                                          literature and document records concerning
                                          cardiovascular research, providing education courses in
                                          the field of cardiovascular research offered through
                                          online non-downloadable audio and video recordings
                                          featuring slide presentations, and educational services in
                                          the nature of providing electronic library services which
                                          feature newspapers, magazines, photographs and
                                          pictures via an on-line computer network concerning the
                                          management of cardiovascular disease”

                                          Class 44: “Providing news and information in the field
                                          of cardiovascular medicine”

United States Trademark Registration Nos. 2,514,247 and 4,603,921. Plaintiff’s incontestable

registrations serve as conclusive evidence of the validity of Plaintiff’s registered TCT® Mark

and the registrations therefor, Plaintiff’s ownership of the TCT® Mark, and Plaintiff’s exclusive

right to use the TCT® Mark in connection with the services specified therein. Copies of the

Certificates of Registration are annexed hereto as Exhibit 1 and incorporated herein by

reference.

                                                  4
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 5 of 16




       8.        Plaintiff’s cardiovascular education and research related services marketed under

the TCT® Mark are currently available to consumers throughout this District, this State, and the

United States.

       9.        Plaintiff has extensively marketed, advertised, and promoted its cardiovascular

education and research related services in connection with the TCT® Mark in various media

throughout the United States, including in print and on the internet.

       10.       Plaintiff maintains a website located at https://www.tctconnect.com/ (the “TCT

Website”) to market, advertise, and promote its cardiovascular education and research related

services under the TCT® Mark and to provide information regarding its services to consumers.

Annexed hereto as Exhibit 2 are print-outs from the TCT Website featuring Plaintiff’s services.

       11.       Plaintiff’s cardiovascular education and research related services offered under

the TCT® Mark are popular in the United States. Plaintiff’s services offered under the TCT®

Mark have generated over $150 million dollars in revenue since 2013.

       12.       Plaintiff has invested significant time, effort, and financial resources into

marketing, advertising, and promoting the TCT® Mark.

       13.       As a result of the substantial time, effort and financial resources that Plaintiff has

invested in developing, marketing, advertising, and promoting its cardiovascular education and

research related services under the TCT® Mark, the TCT® Mark has acquired and maintained a

highly-regarded reputation and substantial goodwill. The TCT® Mark symbolizes the

substantial and material goodwill that Plaintiff has created for the TCT® Mark throughout the

United States.




                                                    5
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 6 of 16




       14.     The TCT® Mark has become well known to the consuming public and trade as

identifying and distinguishing Plaintiff’s cardiovascular education and research related services

from those of its competitors. The TCT® Mark has acquired significant fame and value.

       B.      Defendants’ Violations of Plaintiff’s Intellectual Property Rights and
               Defendants’ Acts of Unfair Competition

       15.     Upon information and belief, despite having had actual and prior knowledge of

Plaintiff’s exclusive rights in the TCT® Mark, Defendants have infringed Plaintiff’s exclusive

rights in the TCT® Mark in violation of Plaintiff’s intellectual property rights through the

marketing, promotion, and advertising of Defendants’ medical education and research related

services in connection with the Infringing Mark. The Infringing Mark consists of the acronym

TCT--a designation identical to Plaintiff’s registered and incontestable TCT® Mark.

       16.     Upon information and belief, Defendants currently market, promote, advertise,

and provide medical education and research services in connection with the Infringing Mark.

       17.     Upon information and belief, Defendant MCW hosts combined meetings of

Defendants ASTCT and CIMBTR, which are marketed, promoted, and advertised in connection

with the Infringing Mark.

       18.     Upon information and belief, such meetings marketed, promoted, and advertised

by Defendants in connection with the Infringing Mark consist of full scientific programs that are

attended by administrators, clinicians, data managers, clinical research professionals, fellows-in-

training, investigators, laboratory technicians, MD/PhDs, nurses, nurse practitioners,

pharmacists, physician assistants, and other health professionals.

       19.     Upon information and belief, Defendants market, promote, and advertise such

meetings as “TCT Meetings.”




                                                 6
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 7 of 16




       20.     Defendants’ activities are clearly intended to create consumer confusion as to the

source of Defendants’ medical education and research services offered under the Infringing Mark

and create a false association between Defendants’ infringing medical education and research

services and Plaintiff’s cardiovascular education and research related services in the minds of the

consuming public.

       21.     Upon information and belief, Defendants’ use of the Infringing Mark is intended

to trade upon the extensive goodwill built up by Plaintiff in its TCT® Mark and to reap the

benefits of the years of effort invested by Plaintiff to create public recognition of Plaintiff’s

TCT® Mark and the services offered thereunder.

       22.     Defendants’ deliberate and willful infringement is designed to misappropriate

Plaintiff’s TCT® Mark, confuse consumers as to the source of Defendants’ services, and trade

upon Plaintiff’s valuable intellectual property, good will, and reputation.

       23.     Upon information and belief, Defendants have and/or intend to pass off their

services as Plaintiff’s services in a manner calculated to deceive Plaintiff’s customers and

members of the consuming public.

       24.     Defendants’ acts of trademark infringement are particularly egregious in light of

the fact that Defendants developed their scheme of willful infringement despite being put on

notice of Plaintiff’s exclusive rights in the TCT® Mark.

       25.     Prior to filing this Complaint, Plaintiff’s counsel sent a demand letter to

Defendant MCW via e-mail on Monday, January 25, 2021, followed by a follow-up to MCW’s

President and CEO, also via e-mail, dated Tuesday, January 26, 2021, both advising MCW of

Plaintiff’s exclusive prior rights in the TCT® Mark in connection with cardiovascular education

and research related services, and that Defendants’ use of the Infringing Mark in connection with



                                                   7
             Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 8 of 16




these services creates a likelihood of consumer confusion and has resulted in actual confusion.

In its e-mails, Plaintiff also demanded that Defendants immediately cease use of and plans to use

the Infringing Mark. Annexed hereto as Exhibit 3 are copies of Plaintiff’s counsel’s emails to

MCW dated January 25-26, 2021.

       26.     On or around January 27, 2021, Plaintiff’s counsel had a conference call with

Defendant MCW’s Associate General Counsel, during which Plaintiff’s counsel reiterated

Plaintiff’s demands.

       27.     Despite being put on notice of Plaintiff’s trademark rights, Defendants have not

ceased their illegal marketing, advertising, promoting, and/or provision of their services under

the Infringing Mark.

       28.     To date, Defendants continue to promote and foster consumer confusion, and

unfairly compete with Plaintiff by marketing, promoting, advertising, and providing Defendants’

medical education and research services under the Infringing Mark.

       29.     In fact, on February 25, 2021, after receipt of Plaintiff’s demand letter, Defendant

ASTCT filed three applications with the United States Patent and Trademark Office for the

following marks:

        Applied-for         Serial No. /
                                                              Goods and/or Services
          Mark              Filing Date
      TCT               90547188              Class 09: Downloadable journals in the field of
                                              medicine
                        February 25, 2021
                                              Class 16: Printed publications, namely journals, in the
                                              field of medicine

      TCT             90546953                Class 09: Downloadable journals in the field of
      Transplantation February 25, 2021       medicine
      and Cellular                            Class 16: Printed publications, namely journals, in the
      Therapy                                 field of medicine




                                                 8
              Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 9 of 16




      Transplantation 90545903                  Class 09: Downloadable journals in the field of
      and Cellular                              medicine
                      February 25, 2021
      Therapy (TCT)                             Class 16: Printed publications, namely journals, in the
                                                field of medicine

        30.     Defendants’ conduct is intentionally malicious, willful, and wanton.

        31.     Defendants’ further acts of imitation will be committed with knowledge that such

imitation is intended to be used to cause confusion or mistake or to deceive.

        32.     Defendants’ unauthorized and infringing use of the Infringing Mark has caused

consumer confusion in the marketplace. Upon information and belief, consumers have been

confused and misled by Defendants’ unauthorized and infringing use of the Infringing Mark

upon reception of e-mails advertising TCT meetings, to believe that Defendants’ TCT meetings

are sponsored by, licensed from, or otherwise affiliated with Plaintiff and/or its TCT® services.

                          FIRST CLAIM FOR RELIEF
              FEDERAL TRADEMARK INFRINGEMENT (15 U.S.C. § 1114(1))

        33.     Plaintiff re-alleges paragraphs 1 through 32 above and incorporates them by

reference as if fully set forth herein.

        34.     Defendants are currently using and/or plan to use a copy, variation, simulation, or

colorable imitation of Plaintiff’s registered and incontestable TCT® Mark in connection with

cardiovascular education and research related. Defendants’ use of the designation TCT (also

referred to as the Infringing Mark) infringes Plaintiff’s exclusive rights in Plaintiff’s federally

registered and incontestable TCT® Mark. Defendants’ use of the Infringing Mark is likely to

cause confusion, mistake, or deception as to the source of Defendants’ goods and services in

violation of Section 32(1) of the Lanham Act, 15 U.S.C. §1114(1).




                                                  9
                Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 10 of 16




          35.     Defendants use and/or plan to use a copy, variation, simulation, or colorable

imitation of Plaintiff’s TCT® Mark with full knowledge of the long and extensive prior use of

the TCT® Mark by Plaintiff.

          36.     Defendants’ conduct is causing immediate and irreparable injury to Plaintiff, and

to its goodwill and reputation, and will continue both to damage Plaintiff and to confuse the

public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

                            SECOND CLAIM FOR RELIEF
                   FEDERAL UNFAIR COMPETITION (15 U.S.C. § 1125(a))

          37.     Plaintiff re-alleges paragraphs 1 through 36 above and incorporate them by

reference as if fully set forth herein.

          38.     Plaintiff is the valid owner of the distinctive TCT® Mark, which is entitled to full

recognition and protection under federal trademark law.

          39.     Defendants’ actions, as described herein, constitute false designation of origin and

have caused and/or are likely to cause confusion, mistake, or deception among the consuming

public.

          40.     Defendants’ actions have been undertaken with full knowledge of Plaintiff’s

longstanding and extensive prior rights in and use of the TCT® Mark in connection with

cardiovascular education and research related services.

          41.     Defendants’ acts are in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

          42.     Defendants’ conduct will cause irreparable injury to Plaintiff unless enjoined by

this Court. Plaintiff has no adequate remedy at law.




                                                   10
              Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 11 of 16




                              THIRD CLAIM FOR RELIEF
                          COMMON LAW UNFAIR COMPETITION

        43.     Plaintiff re-alleges paragraphs 1 through 42 above and incorporate them by

reference as if fully set forth herein.

        44.     Upon information and belief, Defendants are aware of Plaintiff’s prior use of

Plaintiff’s TCT® Mark, and continue to undertake the actions described herein in willful

disregard of Plaintiff’s rights in the TCT® Mark in connection with medical education and

research services.

        45.     Upon information and belief, Defendants’ activities will result in the

misappropriation of and trading upon Plaintiff’s goodwill and business reputation at Plaintiff’s

expense and at no expense to Defendants. The effect of Defendants’ misappropriation of the

goodwill symbolized by Plaintiff’s TCT® Mark is to unjustly enrich Defendants, damage

Plaintiff, and confuse and/or deceive the public.

        46.     Defendants’ conduct constitutes unfair competition with Plaintiff, all of which

will cause irreparable injury to Plaintiff’s goodwill and reputation unless enjoined by this Court.

Plaintiff has no adequate remedy at law.

                           FOURTH CLAIM FOR RELIEF
                      COMMON LAW TRADEMARK INFRINGEMENT

        47.     Plaintiff re-alleges paragraphs 1 through 46 above and incorporates them by

reference as if fully set forth herein.

        48.     The unauthorized, intentional, willful, and bad faith acts and practices of

Defendants set forth above will constitute trademark infringement in violation of common law.

        49.     Plaintiff is likely to be damaged by Defendants’ infringing and unlawful acts.




                                                 11
              Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 12 of 16




        50.     The acts and practices of Defendants complained of herein are likely to cause

Plaintiff to suffer irreparable harm.

        51.     Plaintiff has no adequate remedy at law and is entitled to and seeks injunctive

relief as a result thereof.

                             FIFTH CLAIM FOR RELIEF
                   DILUTION AND INJURY TO BUSINESS REPUTATION
                           (N.Y. General Business Law §360-l)

        52.     Plaintiff re-alleges paragraphs 1 through 51 above and incorporates them by

reference as if fully set forth herein.

        53.     Defendants’ actions, as described herein, have caused and will continue to cause

the dilution of the distinctive quality of Plaintiff’s TCT® Mark, resulting in injury to Plaintiff’s

business reputation.

        54.     Defendants’ actions, as described herein, are not controlled or otherwise subject

to Plaintiff’s control, and have caused and will continue to cause dilution and/or injury to the

reputation of the Plaintiff’s TCT® Mark and Plaintiff’s services offered in connection therewith.

        55.     By reason of the foregoing, Plaintiff is entitled to injunctive relief under New

York General Business Law §360-m.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.      Preliminarily and permanently enjoining Defendants, their employees, agents,

officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all those in

active concert and participation with Defendants from:

                (a)      using or authorizing any third party to use as a trademark, service mark,

                         domain name, business name, trade name or symbol of origin: the



                                                   12
Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 13 of 16




        Infringing Mark and any name or mark incorporating TCT, and/or any

        other counterfeit, copy, simulation, confusingly similar variation, or

        colorable imitation of Plaintiff’s TCT® Mark in any manner or form, on

        or in connection with any business, products, or services, or in the

        marketing, advertising, and promotion of the same;

  (b)   imitating, copying, or making any unauthorized use of Plaintiff’s TCT®

        Mark and/or any copy, simulation, variation, or imitation thereof;

  (c)   making or displaying any statement or representation that is likely to lead

        the public or the trade to believe that Defendants’ goods or services sold

        under the Infringing Mark are in any manner associated or affiliated with

        or approved, endorsed, licensed, sponsored, authorized, or franchised by

        or are otherwise connected with Plaintiff;

  (d)   using or authorizing any third party to use in connection with the

        rendering, offering, advertising, or promotion of any goods or services,

        any false description, false representation, or false designation of origin, or

        any marks, names, words, symbols, devices, or trade dress which falsely

        associate such goods or services with Plaintiff or tend to do so;

  (e)   diluting the distinctive quality of Plaintiff’s TCT® Mark;

  (f)   registering or applying to register as a trademark, service mark, domain

        name, trade name, or other source identifier or symbol of origin, the

        Infringing Mark, whether alone or in combination with any other words or

        designs, or any other mark, trade dress or name that infringes on or is

        likely to be confused with Plaintiff’s TCT® Mark;



                                  13
            Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 14 of 16




               (g)     engaging in any other activity constituting unfair competition with

                       Plaintiff, or constituting an infringement of Plaintiff’s TCT® Mark, or

                       Plaintiff’s rights therein; and

               (h)     aiding, assisting or abetting any other party in doing any act prohibited by

                       sub-paragraphs (a) through (g).

       2.      Requiring Defendant ASTCT to formally abandon with prejudice U.S. Trademark

Application Serial Nos. 90/547,188, 90/546,953 and 90/545,903, as well as any and all other

applications to register any trademark, service mark, domain name, or trade dress consisting of,

containing, or confusingly similar to, the Infringing Mark or the TCT® Mark, either alone or in

combination with other words and/or designs, and to voluntarily cancel with prejudice any

registration that may issue from such applications during the pendency of this action.

       3.      Directing that Defendants deliver for destruction any products, advertisements, or

other materials in their possession, or under their control, incorporating the Infringing Mark, or

bearing simulations, variations or colorable imitations thereof, whether used alone or in

combination with other words and/or designs.

       4.      Directing such other relief as the Court may deem appropriate to prevent the trade

and public from deriving the erroneous impression that any product or service sold, distributed,

licensed, or otherwise offered, circulated, or promoted by Defendants is authorized by Plaintiff

or related in any way to Plaintiff’s goods or services offered under the TCT® Mark.

       5.      Directing that Defendants file with the Court and serve upon Plaintiff’s counsel

within thirty (30) days after entry of such judgment, a report in writing under oath, setting forth

in detail the manner and form in which Defendants have complied therewith.




                                                 14
              Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 15 of 16




        6.      Awarding Plaintiff such damages as Plaintiff has sustained or will sustain by

reason of Defendants’ trademark infringement and unfair competition.

        7.      Awarding Plaintiff all gains, profits, property and advantages derived by

Defendants from such conduct; and pursuant to 15 U.S.C. § 1117, awarding Plaintiff an amount

up to three times the amount of the actual damages sustained as a result of Defendants’ violation

of the Lanham Act.

        8.      Awarding Plaintiff exemplary and punitive damages to deter any future willful

infringement as the Court finds appropriate.

        9.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees.

        10.     Awarding Plaintiff’s interest, including pre-judgment interest, on the foregoing

sums.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38.


Dated: New York, New York

        April 7, 2021

                                               Respectfully submitted,
                                               DUANE MORRIS LLP


                                               By:    s/ Thomas J. Kowalski

                                               Thomas J. Kowalski
                                               Deborah L. Lu, Ph.D.
                                               Gregory P. Gulia
                                               Vanessa C. Hew
                                               Sarah Peyronnel
                                               1540 Broadway
                                               New York, New York 10036-4086
                                               Telephone: (212) 692-1000

                                                 15
Case 1:21-cv-02967 Document 1 Filed 04/07/21 Page 16 of 16




                          Facsimile: (212) 692-1020

                          Attorneys for Plaintiff




                            16
